DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2020 was filed after the mailing date of the application on 09/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the traction elements on the frame must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. It is noted that traction elements 5 are illustrated but they are not located on the frame.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “(21)” has been used to designate both “ends” and “hollow body”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
It appears that the specification is a translation into English from a foreign document and is replete with grammatical and idiomatic errors. The applicant should review the specifications in full. Appropriate corrections are required.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“At a first proximal end thereof, understanding as proximal the end that, in use, is closest to the patient’s mouth”
“to activate traction elements of the frame, and thus of the plate”
“material from which cartridge is made” 
“Optionally, cartridge includes”

The disclosure is, also, objected to because of the following informalities: 
In page 1, paragraph 3 “Ill-fitting” should read “ill-fitting”.
In page 2, paragraph 2 “in order to carry out measures focused on treatments” should read “in order to carry out measurements focused on treatments”
Appropriate corrections are required.

Claim Objections
Claim 2-8 are objected to because of the following informalities:  
Claims 2-8 the preamble should read “The device for measuring”. 
  Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim 1 recites the limitations “being constituted” and “constitutes”, it is unclear as to what is being claimed. Therefore, the claim is indefinite. For examination purposes, it is being interpreted as “comprising”.

	Claim 1 recites the limitation “the boundary” in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the term “parallelepipedic” in line 5, the Examiner did not find said word in an English dictionary. Therefore, the term renders the claim indefinite as it is not clear what is being claimed by this shape. For examination purposes the term it is interpreted as parallelepiped, which is defined as a 3-dimensional solid figure whose faces are all parallelograms; by Buju’s (An international online learning platform) [online]. [retrieved 2022-07-19]. Retrieved from the Internet: <https://byjus.com/maths/parallelepiped/>. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term "parallelepipedic", interpreted by the Examiner as “parallelepiped” in claim 1 is used by the claim to mean "a hollow body," while the accepted meaning is "of a solid body whose sides are parallelograms." The term is indefinite because the specification does not clearly redefine the term. Note, for examinations purposes the Examiner is interpreting this limitation to be a hollow body with openings at opposite ends. 

Claims 9-12 recites the limitations “use of the device according to claim 1” or “use according to claim 9”, which renders the claims indefinite, because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Please see MPEP 2173.05(Q). 

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on claim 1. 

The Examiner notes that a proposed claim language for claims 1 and 9 has been provided below to put the claim in condition for allowance. Also, for claims 10-12, it is not clear what specific steps are being claimed for using the device. The applicant should amend the claims for clarification. Please review the provided claim 9, below, for guidance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 rejected under 35 U.S.C. 101 because it appears as if the applicant is improperly claiming the subject. The Examiner notes that the applicant could overcome this rejection by amending the claim to read “wherein the cartridge includes a vertical separating element configured to create a hygienic barrier between the main body and a subject”.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The Examiner considered that the limitations claimed in this application have distinguished patentability over the art of record, as shown below:
 Pulido et al. (US 20170181815 A1), hereafter, Pulido. 
As per the art of record, Pulido teaches “Device for measuring dental parameters” (Abstract). Also, Pulido teaches “a main body (101) and a cartridge of a transparent material (102), the main body (101)” (Figure 1, members 101 and 102; [0075]). Pulido discloses the cartridge “comprising a hollow body” (Figures 3A-3C). 

However, Pulido fails to disclose the rest of the limitations as claimed due to the following reasons. Pulido teaches a light source (402), at least one image-recording element (404) associated with an image processor arranged in a control unit, and the cartridge (301) (Figure 2, members 402, 404 and 301; [0090] - [0092] and [0103]), but these elements are not present in the inner part of the main body. Instead, in Pulido’s disclosure, the light source(s) (402) and the camera(s) (404) are included in the scanner probe head, inserted in the cartridge (301); being outside of the main body. Also, Pulido discloses the cartridge comprising “a hollow body”, but fails to disclose “opened at both ends”. Pilido fails to disclose the rest of the limitations as follow: “the hollow body

Lee et al. (KR 101696377 B1), hereafter, Lee. 
As per the art on record, Lee discloses “a device for measuring dental parameters” (Abstract). Also, Lee teaches “a main body (110) and a cartridge (114)” (Figure 2, members 110 and 114; [0014]). Also, Lee discloses a processing unit (130) inside the device for analyzing the data collected by the cartridge, regarding a subject’s dental occlusion. Additionally, Lee discloses a display screen (140) to image the tooth information analyzed by the tooth information processing unit. However, Lee fails to disclose the rest of the limitations as claimed; since Lee’s device does not include cameras to image the impression taken by the cartridge and said cartridge is fixed at the front of the main body in Lee’s disclosure.   

De Pablos et al. (WO 2014083211 A1), hereafter, De Pablos.  
As per the art on record, De Pablos discloses “Device for measuring dental parameters (Abstract), characterized in that it consists of a main body (1) and a cartridge of a transparent material (2), the main body (1) (Figure 1, members 1 and 2; [0014]). De Pablos fails to disclose the rest of the limitations as claim; since De Pablos discloses a light source, but said light is included in the scanning head, which would be inside the cartridge when the device is being used, instead of being inside the main body. Also, De Pablos discloses “at least one image-recording element”, but it is located at the scanning head. Additionally, De Pablos discloses the cartridge (2) comprising “a hollow body”, but fails to disclose “opened at its ends, the hollow body having at a proximal end thereof, a frame that comprises the boundary and the support of a plate on which a soft sheet material is arranged and, at the distal end of the frame, a ferromagnetic metal element cooperating with an electromagnet correspondingly arranged in the main body to activate some traction elements of the frame, the fram


The following claims 1 and 9 drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration:

Claim 1: A device for measuring occlusion of a user consisting of: a main body and a cartridge; the main body containing a light source, at least one image recording element, an image processor associated with the at least one image recording element, an electromagnet, and a control unit, wherein the light source, the at least one image recording element, the image processor, the electromagnet, and the control unit are arranged inside the main body; the cartridge being of a transparent material comprising a hollow body opened at a proximal end and a distal end thereof, the hollow body comprising a frame having a proximal end, a distal end and traction elements, the frame supporting a plate at the proximal end thereof, the plate comprising a soft sheet of material arranged thereon configured for obtaining a bite impression of a user, the distal end of the frame comprising a ferromagnetic metal element cooperating with the electromagnet in the main body; wherein the electromagnet is configured to activate the traction elements on the frame so that the frame carrying the plate and the soft sheet of material configured for obtaining a bite impression of the user enters the main body to be imaged to measure the occlusion of the user.

Claim 9: A method of using the device according to claim 1 comprising: obtaining an impression from the user on the soft sheet of material, inserting the plate and the soft sheet of material comprising the impression of the user into the main body; passing light form the light source through the soft sheet of material arranged on the plate to the at least one image recording element to record different points of transparency that define dental occlusion to measure the dental occlusion of the user.

The Examiner advises the applicant to amend all dependent claims to the same format as the above drafted claims including the preambles. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUIS M RUIZ MARTIN/
Examiner, Art Unit 3772                                                                                                                                                                                         
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/27/2022